The defendant being indebted to the prosecutors, executed to them on 23 November, 1903, a note for $315, and also a paper-writing in form a crop lien to secure advancements and a chattel mortgage to secure a debt, but no description of the note for $315 is inserted in this paper-writing, which is called in the case Exhibit (810) A. The defendant, in January, 1904, paid $50 on the $315 note and executed a new note for $265 for the balance and a mortgage to secure its payment, which were given in lieu of the $315 note, and were a payment and satisfaction of it and a substitution for it. The case was tried upon the theory in the court below that such was the nature and legal effect of the transaction, and we must so regard it here. Allen v.R. R., 119 N.C. 710.
The defendant is charged in the indictment with having falsely represented to the prosecutors that he was the owner of two mules and that *Page 616 
there was no lien on them, whereas in fact there was a lien on them at the time, and that by said false pretense he did obtain from the prosecutors "one note and mortgage of the value of $265, executed 28 January, 1904, of the goods and chattels of the said E. M. Griffin  Co." (the prosecutors).
All the evidence tended to show that the prosecutors did not surrender the note and mortgage for $265, nor did the defendant obtain the same, as alleged in the indictment, but that he did surrender the note for $315 and the instrument known as Exhibit A. The defendant requested the court to charge the jury that there was a variance between the allegation of the bill and the proof, and that they should acquit the defendant. This request was refused, and the defendant excepted. There was a verdict and judgment, from which the defendant appealed.
We do not perceive why the defendant was not entitled to the instruction asked for in his prayer. The prosecutor testified that the $265 note and mortgage had not been delivered to the defendant, but that they were then in his possession. This was contrary to the allegation of the bill. Proof of the surrender of the $315 note and Exhibit A surely could not have the effect of sustaining the charge. So far (811)  as the latter is concerned, there was a clear and substantial variance and the allegation was not only left without proof to support it, but it was disproved by the prosecutor's own testimony. The allegation and proof must correspond. We cannot hold that the fact of the delivery of the mules of the prosecutor in payment of the $265 note, if such was the fact, was sufficient to sustain the allegation, and if we correctly interpret the charge of the court we hardly think it was intended so to instruct the jury. There was a fatal variance between the allegation and the proof, if not a failure of proof. S. v. Corbett, 46 N.C. 264.
The error of the court in refusing the instruction and afterwards submitting the case to the jury, without any corresponding evidence at all to establish the specific charge of the bill, entitles the defendant to another trial.
New trial.
Cited: S. v. Davis, 150 N.C. 852; Warren v. Susman, 168 N.C. 462; S.v. Gibson, 169 N.C. 322; Coble v. Barringer, 171 N.C. 447; S. v.Carlson, ib., 827. *Page 617